Citation Nr: 1241535	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  03-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran had active service from August 1975 to March 1977. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2003 by the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO). 

In a decision of November 2005, the Board denied the appeal.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).  In November 2006, the Secretary for Veterans Affairs (Secretary) and the Veteran, through his then attorney, filed a Joint Motion to Vacate the Board's decision and remand the case to the Board.  That motion was granted by the Court.

In November 2007, in compliance with the instructions in the joint motion, the Board remanded the Veteran's claim in order to obtain records from the Social Security Administration (SSA).  To date, all efforts to obtain such records have been exhausted, and the SSA records have been deemed unavailable for review.  See Formal Findings on the Unavailability of Social Security Records, dated June 8, 2009.  

Following this development, the Board issued a decision in January 2010, again denying the Veteran's claim.  The Veteran again appealed the denial to the Court, and in November 2010 the parties again filed a joint motion for remand and the Court vacated the January 2010 decision and remanded the matter for additional action in accordance with the joint motion.  Twice since, the Board has sought VHA medical expert opinions.  The matter is now again before the Board for adjudication.

During the course of this appeal, the Veteran has filed the appropriate VA forms to change his authorized representative.  The case caption, above, reflects his current attorney representative.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For the reasons explained below, while the Board sincerely regrets the additional delay, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.

As an initial matter, the Board recognizes that throughout the course of this appeal, the Veteran and his representative have claimed that the Veteran did indeed have a preexisting mental disorder, or at least symptoms thereof, and that it was aggravated (worsened beyond the natural course of the disease) during the Veteran's period of active service.  The findings by VA medical expert physicians have suggested that there is no indication in the record of a worsening of the Veteran's condition during service.  However, a review of the record reveals that additional evidence may exist which is relevant to this determination.

First, the Board observes that the Veteran in February 2003 and September 2003 argued that the switch from Valium, the drug the Veteran was prescribed prior to service, to Atarax during service, indeed aggravated his condition.  Also, in August 2005, the Veteran indicated in a written statement that during service he had an episode during which he intentionally cut himself, after which he was reassigned to another type of duty.  In March 2009, he submitted a statement suggesting that during service he had a mental breakdown and "trashed an office."  And, by way of his representative's August 2011 statement, he indicated that during service, on December 31, 1975, he had an outburst during which he broke a trophy case and actually purposefully struck his noncommissioned officer (NCO), after which he reportedly received disciplinary action.  

The Board has thoroughly reviewed the claims file in an effort to locate evidence of these in-service events, as these incidents, if corroborated, could potentially lend support to the Veteran's argument that his mental condition worsened (was aggravated) during service.  The claims file includes a service personnel file, but it appears that the records are incomplete.  The RO, according to the June 2004 PIES request, did not request a complete service personnel file, but only requested "documentation which verifies the types and dates of all of the Veteran's military service, including periods of active duty, active duty for training, and other Reserve/National Guard service."   The complete record, including evidence of disciplinary actions, is not in the claims file.  The complete file is needed in order for the Board to determine whether any of the incidents claimed by the Veteran throughout the course of this appeal did indeed occur.  Because the service personnel record is within Federal control, obtaining these records falls within VA's 38 C.F.R. § 3.159(c)(2) duty to assist.

The Board recognizes that the Veteran's representative is calling for a new examination and opinion.  However, the Board does not find, at this juncture, that ordering additional examination is necessary.  The RO may, during its post-remand development, determine that a new examination and opinion is warranted, at which time one should be ordered.  However, at this stage in the evidentiary development, the Board does not find that ordering such examination is appropriate. 

Finally, a review of the VA treatment records in the claims folder reveals that the most recent treatment records are dated in April 2009 from the VA treatment facility in Hattiesburg, Mississippi.  On remand, the RO should seek updated and potentially relevant records from this facility and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's psychiatric treatment from the VA treatment facility in Hattiesburg, Mississippi, dating since April 2009.

2.  Obtain the complete service personnel record, including all disciplinary actions, particularly those related to the incidents described in the remand paragraphs above.  Associate the personnel record with the claims file.

3.  For any federal records that cannot be obtained, the RO must provide notice to the Veteran with the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) A notice that the Veteran is ultimately responsible for providing the evidence.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



